DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of the species illustrated in Figure 1 in the reply filed on March 6, 2017 is acknowledged.  Applicant argues the search all species are sufficiently related such that a search for one would be a search for all, which would not place a serious burden on the Examiner.  This is not found persuasive.
MPEP Section 808 states:
Every requirement to restrict has two aspects: (A) the reasons (as distinguished from the mere statement of conclusion) why each invention as claimed is either independent or distinct from the other(s); and (B) the reasons why there would be a serious burden on the examiner if restriction is not required . . . .


The MPEP expands upon part (B) in Section 808.02 (titled “Establishing Burden”).  Specifically, Section 808.02 recites the following:
Where the inventions as claimed are shown to be independent or distinct under the criteria of MPEP § 806.05(c) - § 806.06, the examiner, in order to establish reasons for insisting upon restriction, must explain why there would be a serious burden on the examiner if restriction is not required. Thus the examiner must show by appropriate explanation one of the following:

(A) Separate classification thereof: This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification.

(B) A separate status in the art when they are classifiable together: Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort when the examiner can show a recognition of separate inventive effort by inventors. Separate 

(C) A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search.

Note that it is only necessary to show one of (A), (B), or (C) to establish a serious burden.  In the instant case, at least part (C) of Section 808.02 has been established.  On Page 2 of the restriction requirement mailed April 2, 2021, Examiner noted that, at the very least, different search queries would be necessary to examine the exclusive characteristics of each species.  Thus, burden has been properly established.
The requirement is still deemed proper and is therefore made FINAL.  Claims 3, 11 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the milling head taking up a hemispherical volume per claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-10, 12 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the volume taken up by the rotating milling tool” in Lines 8-9.  The claims lacks proper antecedent basis for “the volume” and “the rotating milling tool.”  Appropriate correction required.
Claim 1 recites “the main feature has a smooth lateral surface arranged on the side facing away from the main cutter in the direction of rotation” in Lines 12-14.  The term “smooth” is a relative term such that the degree of being smooth is indefinite.  In addition, the limitation “the 
Claim 4 recites “the lateral surface encloses an angle between 0° and at most 20°, inclusive, with the axis of rotation” in Lines 4-5.  It is unclear what the term “inclusive” requires in this limitation.  That is, it is unclear if the term inclusive is attempting to state that the upper end of the range is also included within the range, which would be problematic due to the term “between” recited before the range or if inclusive is meant to mean something else.  Appropriate correction required.
Claim 5 recites “the surface” in Lines 1-2.  The claims lacks proper antecedent basis for “the surface.”  Appropriate correction required.
Claim 5 recites “the lateral surface encloses an angle between 0° and at most 20°, inclusive, with the axis of rotation” in Lines 4-6.  It is unclear what the term “inclusive” requires in this limitation.  That is, it is unclear if the term inclusive is attempting to state that the upper end of the range is also included within the range, which would be problematic due to the term “between” recited before the range or if inclusive is meant to mean something else.  Appropriate correction required.
Claim 8 recites “at least one of the chip spaces” in Line 2.  Claim 7, however, recites “at least two chip spaces” in Line 2.  Thus, it is unclear if the “at least one” is part of the at least two” or if it is different therefrom.  Appropriate correction required.
Claim 9 recites “smoothly” in Line 2.  The term “smoothly” is a relative term such that the degree of being smooth is indefinite.  Appropriate correction required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuroda (US Pub. No. 2015/0224585 A1).
Azegami discloses a milling tool (10) for milling workpieces.  The milling tool (10) is rotatable in a direction of rotation (T) about an axis (O) of rotation during machining.  The milling tool includes a milling head (axial front end of tool body 1), which has a radius cutter (2) in the form of a circular arc such that the milling head takes up a partially spherical volume in rotation (Fig. 1B; ¶ 0017).  A main body (portion of (1) axially rearward of the radius cutter) has a main feature in the form of a helical recess (7) with respect to the volume taken up by the rotating milling tool in order to form a conveying helix (Figs. 1A-2).  The main feature (7) is provided with a cutting edge as a main cutter (3).  While it isn’t ultimately clear what is meant by the main feature having a smooth lateral surface arranged on the side facing away from the main cutter in the direction of rotation, it appears that the surface in Figures 1A and 2 rotationally behind the flank(s) (6) qualifies as a having a smooth lateral surface arranged on the side facing away from the main cutter in the direction of rotation.

Claims 1, 2, 6, 7, 9, 10, 12, 15 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Azegami (US Pub. No. 2018/0154460 A1).
(Claim 1) Azegami discloses a milling tool (1) for milling workpieces.  The milling tool (1) is rotatable in a direction of rotation (T) about an axis (O) of rotation during machining.  The milling tool includes a milling head (3), which has a radius cutter (5) in the form of a circular arc such that the milling head takes up a partially spherical volume in rotation (Fig. 2; ¶ 0030).  A main body (portion of (3) axially rearward of the radius cutter) has a main feature in the form of a helical recess (7A) with respect to the volume taken up by the rotating milling tool in order to form a conveying helix (¶ 0029).  The main feature (7A) is provided with a cutting edge as a main cutter (6).  While it isn’t ultimately clear what is meant by the main feature having a smooth lateral surface arranged on the side facing away from the main cutter in the direction of rotation, it appears ta the surface in Figure 2 where the head of the arrow from Detail 7A touches inside the conveying recess qualifies as a having a smooth lateral surface arranged on the side facing away from the main cutter in the direction of rotation.
(Claim 2) The radius cutter transitions into the main cutter (Figs. 1-4; ¶¶ 0021, 0030).
(Claim 6) The milling tool includes at least one flank arranged behind the main cutter and/or the radius cutter in the direction of rotation (Figures 1-4 each show flanks behind the radius cutter (5) and main cutter (6)).
(Claims 7 and 16) The milling tool includes at least two chip spaces arranged behind the radius cutter in the direction of rotation.  see (annotated Figure 1 below).  The chip spaces are not defined by any boundaries or surfaces.  As such, the space is merely arbitrary free, unoccupied area or expanse.  As such, the arrows point to different areas or spaces where chips may enter during evacuation after being separated during a cutting operation.


    PNG
    media_image1.png
    850
    904
    media_image1.png
    Greyscale

(Claim 9) The radius cutter transitions into the main cutter smoothly (Figs. 1-4; ¶¶ 0021, 0030).
(Claim 10) The milling head (section of (3) with radius cutter (5)) extends from the main body (section of (3) with main cutter (6)).
(Claim 12) The milling head takes up a hemispherical volume (Figs. 1-4; ¶ 0030).
(Claim 15) The milling tool includes two flanks arranged behind the main cutter and/or the radius cutter in the direction of rotation.

    PNG
    media_image2.png
    850
    904
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Azegami (US Pub. No. 2018/0154460 A1).
(Claims 4 and 5) The lateral surface, and the volume defined by the milling tool, extends in an inclined manner with respect to the axis of rotation, and wherein the lateral surface encloses an angle greater than 0° with the axis of rotation.  Azegami does not explicitly disclose the angle also being at most 20°, inclusive.  Yet, the angle of the conical body (surface and volume defined thereby) is a result-effective variable because it impacts the degree and shape of deep groove milling that may be performed.  Thus, at a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the lateral surface and volume taken up by the conical body at an angle within the claimed range in order to optimize the shape of the groove cut by the milling tool.  see In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
(Claim 14) The lateral surface extends with respect to the axis of rotation conically with a decreasing cross section toward the milling head (Figs. 1-4).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Azegami (US Pub. No. 2018/0154460 A1) in view of Osawa et al. (US Pub. No. 2007/0081868 A1).
(Claim 8) Azegami does not explicitly disclose the shape of the surfaces defining the chip spaces.  Osawa et al. discloses a milling tool having at least one of the chip spaces has a surface (4a-4c) that is curved away from the axis of rotation.  At a time prior to filing it would have been obvious to provide the milling tool disclosed in Azegami with at least one chip space defined bu a curved surface as suggested by Osawa et al. in order to improve the structurally integrity of the tool by providing additional material and the curved surface does not create stress points like flat/sharp surfaces.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/RYAN RUFO/Primary Examiner, Art Unit 3722